                                                                                   FILED
                       IN THE UNITED STATES DISTRICT COtJRT
                          FOR THE DISTRICT OF NEW JERSEY
                                                                                    MAR 162020
                                                                              AT88V
                                                                                 WILLIAM I. WALSH
                                                                                      CLERK
IN RE: COURT OPERATIONS UNDER THE
EXIGENT CIRCUMSTANCES CREATED BY                      :       STANI)ING ORDER 2(]-02
C OVID- 19


       WI-IEREAS, a national emergency has been declared, and the Governor of’ New Jersey

has declared a State of Emergency and Public Health Emergency and has recommended the

cancellation of mass gatherings throughout the State in response to the spread of the coronavirus

(COVID-] 9);

       WHEREAS, the Centers for Disease Control and Prevention and other public health

authorities have advised public and private agencies to promptly take necessary and appropriate

precautions to reduce exposure to COVII)-19 and slow the spread of the disease; and

       WHEREAS, jury selection in this District frequently involves large jury venire pools,

along with many individuals required to travel extensively; and

       WHEREAS, circumstances regarding school closures will increase the impact          C)fl   parents

scimmoned for jury service; and

       WHEREAS, the current limitations on reasonably available COVID- 19 testing increase

the uncertainty of the health status of summoned jurors and others; and

       WHEREAS, as a public institution committed to the sound administration of equal

justice under law. this Court must take reasonable and prudent actions to further that mission;

       NOW, ThEREFORE, in order to further public health and safety, the health and safety

of Court personnel, counsel, litigants, other case participants, jurors, security personnel and the

general public and in order to reduce the number of gatherings necessarily attendant to trial jury

selection in all vicinages of this Court, and in order to minimize travel by participants in
Court proceedings, (particularly travel by public conveyance), the United States District Court

for the District of New Jersey (“Court”) issues the following Order;

        1.   This Court, and the United States Courthouses in Camden, Newark and Trenton,

will remain open for official business, subject to the following;

        2.   Effective this date, all civil and criminal jury selections and jury trials in the District

of New Jersey scheduled to begin before April 30, 2020, are continued pending further Order of

the Court. The Court may issue further Orders concerning future general continuances of any

matters as may be deemed necessary and appropriate. All july selections and trials impacted by

this Order will be reset by further Order of the assigned judicial officer.

        3.   All deadlines set by Federal or Local Rules or Court Orders, including, but not

limited to, scheduling orders in all civil and criminal cases, remain in effect unless modified by
                                                                                                 r
further Order of the Court or by Order of the assigned judicial officer. Any dispute over whethe

discovery can be effectively accomplished in a manner consistent with applicable health

guidelines may be referred to the Magistrate Judge for resolution. Judicial officers may apply
                                                                                           ling
the principles of flexibility and accommodation to reasonable requests for filing or schedu

 adjustments necessitated by reasonable and fact-based travel, health or safety concerns, or advice

 or directives of public health officials.

         4. Aside from ordering ajuly trial, individual judges presiding over civil and criminal
                                                                                           riate
 proceedings may take such actions consistent with this Order as may be lawftil and approp

 to ensure the fairness of the proceedings and preserve the substantial rights of the parties.

         5. The Court recognizes the trial, procedural, and substantive rights of all litigants,
                                                                                                 and

 particularly, the rights of criminal defendants to a speedy and public trial under the Sixth
                                                                                  ants who are
 Amendment (and the particular application of that right in cases involving defend
detained pending trial). Any request by a criminal defendant or the United States in a criminal

proceeding, or of a party to any civil action, seeking case-specific relief from any provision of

this Order is to be directed to the judicial officer assigned to the matter; provided, however, no

such exception for convening a jury trial during the relevant period covered by this Order    may    be

ordered without the approval of the Chief Judge after consultation with the assigned judge.

        6. The time period of March 16, 2020 through April 30, 2020 shall be “excluded time”

under the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A). as the Court finds that the ends ofjustice

served by taking such action materially outweigh the best interests of the public and the parties in

a speedy trial. Specifically, such exclusion is necessary to assure that in cases going to trial,

there is a full, unhindered, continuously serving jury venire and seated jury in every case, which

is central to the sound administration ofjustice. Such exclusion of time is also necessary in cases

not yet set for trial in order to address the reasonably anticipated difficulties in defense counsel

communicating or visiting with clients (including those detained in locales and facilities under a

declared state of emergency), and the inherent delay in the scheduling of further trials as a

consequence of the exclusion period herein. The Court may by further Order extend the period of

exclusion as circumstances may warrant, and the assigned judicial officer may by Order also do

 so as to any specific proceeding.

         7.   Individual judicial officers may continue to hold hearings, conferences, sentencings,

 changes of plea hearings, and bench trials in the exercise of their sound discretion, and consistent

 with the principles of this Order and the sound administration of justice.

         8. All judicial officers are encouraged to conduct proceedings by telephone

 or videoconferencing where practicable and as permitted by law, and to take reasonable

 measures to avoid the necessity of out-of-town travel (especially by public conveyance) of any
litigant, witness, counsel or the public. Further, all judicial officers are encouraged to consider

minimizing the need for the physical appearance of a detained person for the protection of the

health of such detained persons, counsel. Court and security persoirnel. other case participants

and the public, unless such appearance is otherwise required by Fed. R. Crirn. P. 43.

          9. In furtherance of this Court’s Alternative Dispute Resolution (“ADR”) Policies and

Procedures, the designated ADR neutral in any proceeding is hereby authorized to      permit


participation in any ADR proceeding via video and/or telephone conference, if in his or her

judgment such shall be effective and doing so will minimize travel (especially by public

conveyance) by any participant.

          10. Criminal matters before Magistrate Judges, such as initial appearances, arraignments,

detention hearings, and the issuance of search or other warrants, shall continue utilizing such

procedures as Magistrate Judges may direct which are consistent with this Order and

applicable law, including the use of video technology. All Central Violations Bureau

proceedings between March 16, 2020 and April 30, 2020 are continued pending further Order of

Court.

          11. Sitting grand juries in each vicinage of the Court are authorized to continue to meet,

unless unable to form a quorum. However, no new grand juries will be empaneled during the

period of March 16, 2020 to April 30, 2020, or such other date set by the Court,

           12. In the event that a grand jury is unavailable, or no quorum can be formed, in this

District, the 30-day time period for filing an indictment or an information shall be tolled as to

each defendant during the time period March 16, 2020 through April 30, 2020, pursuant to 18

 U.S.C.   §   3 161(b).
       13. The Chief Judge of the Bankruptcy Court for this District shall enter such Orders as

she deems appropriate for the conduct of that   Court’s   business,

       Sf) ORDERED.



DATED: March 16, 2020




                                                                      Chief District Judge
